DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 7/9/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: audio output part, an intention analysis module, an urgency deriving module, a response generation module, and a voice synthesis module in claims 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation, “calculating the urgency value of the user….”.  
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 10 is drawn to a "program" per se as recited in the preamble and as such is non-statutory subject matter. See MPEP § 2106.03. 
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  Claim 10 recites “A computer program product stored in computer readable recording medium for executing the method of claim 1 by using a computer.” The claimed computer program product itself is a computer code.  Although the claim recites “by using a computer,” the computer is not explicitly included in the claimed computer program product. Thus, claim 10 is rejected under 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DELEEUW (US 2016/0210985 A1).

REGARDING CLAIM 1, DELEEUW discloses a method of performing voice recognition by using artificial intelligence, the method comprising: 
generating an utterance by receiving a voice command from a user (DELEEUW Fig. 2 – “Request analysis module 202”; Par 23 – “The request analysis module 202 is configured to receive user requests and identify emotional features of the user requests.  … well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.). In some embodiments, those functions may be performed by sub-modules, for example by an audio analysis module 204 and/or a speech recognition module 206.”); 
obtaining a user's intention by analyzing the generated utterance (DELEEUW Par 37 – “For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the calendar update.”; Par 2 – “Increasing numbers of computer systems support spoken natural language interaction. For example, virtual personal assistants are popular artificial intelligence systems that perform tasks on a computing device in response to natural-language requests from a user. Such tasks typically include managing calendar items, contacts, and informational searches.”; Par 29 – “Referring now to FIG. 3, in use, the computing device 100 may execute a method 300 for handling spoken natural-language requests. The method 300 begins in block 302, in which the computing device 100 determines whether a user request has been received. The user request represents a natural language request spoken by the user of the computing device 100.”;Par 30 – “Of course, identifying linguistic features may require the computing device 100 to generate a textual representation of the user request by performing speech recognition.”); 
deriving an urgency level of the user on the basis of the generated utterance (DELEEUW Par 34 – “The computing device 100 may estimate any number and type of emotional states useful in estimating the emotional state of the user request. For example, in some embodiments in block 310, the computing device 100 estimates the level of urgency present in the user request. Urgency typically may be associated with increased pitch and increased rate of speech. Referring again to FIG. 4, the table 400 illustrates a sample weight vector for urgency. In the illustrative example, pitch and rate have both been assigned relatively high positive factors. Word choice, for example the presence of time-associated words and phrases such as “immediately” or “right now,” may also be an important factor in determining urgency.”) and prestored user information (DELEEUW Par 24 – “The emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. As described below, the emotion recognition module 208 may perform any suitable technique for identifying emotions based on the identified features.”; Par 27 – “In some embodiments, the training module 214 is configured to update the vocal pattern database 216 with features identified in a large number of sample requests. The sample requests may be generated by prompting the user to read a number of scripted responses both in a neutral manner and in an emotional manner.”); 
generating a first response in association with the user's intention (DELEEUW Fig. 3 – “Determine content of response to user request for speech generation 316”; Par 37 – “Referring back to FIG. 3, in block 316, the computing device 100 determines the content of a natural language response to the user request. In some embodiments, the response may depend on the emotions identified in the user request, and in other embodiments, the response may be independent of any emotions identified in the user request. In addition to determining the content of the natural language response, the computing device 100 may perform one or more additional functions related to such determination. For example, in some embodiments, in block 318 the computing device 100 may perform an action associated with the user request. For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the calendar update.”); 
obtaining main vocabularies included in the first response (DELEEUW Par 40 – “After determining the content of the response, in block 324, the computing device 100 determines an emotional modulation strategy 218 for the response. The emotional modulation strategy 218 defines rules or procedures governing modification of the natural language response based on the identified emotions of the user request.”; Par 43 – “In some embodiments, the computing device 100 may modify the word choice of the natural language response, for example by using a dictionary associated with a particular emotion. The computing device 100 may output the modulated response directly using the speaker 132.”); 
generating a second response by using the main vocabularies and the urgency level of the user (DELEEUW Par 40 – “After determining the content of the response, in block 324, the computing device 100 determines an emotional modulation strategy 218 for the response. The emotional modulation strategy 218 defines rules or procedures governing modification of the natural language response based on the identified emotions of the user request. … For example, when an increased level of urgency is detected in the user request, the computing device 100 may also increase the level of urgency in the response.”; Par 43 – “In some embodiments, the computing device 100 may modify the word choice of the natural language response, for example by using a dictionary associated with a particular emotion. The computing device 100 may output the modulated response directly using the speaker 132.”; Par 60 – “Example 7 includes the subject matter of any of Examples 1-6, and wherein to modulate the natural language response comprises to modify a word choice of the natural language response as a function of the emotional state and the vocal pattern database.”); 
determining a speech rate of the second response on the basis of the urgency level of the user (DELEEUW Par 43 – “In block 332, the computing device 100 modulates the natural language response based on the determined emotional modulation strategy 218. The computing device 100 may adjust features of the natural language response based on the vocal pattern database 216. For example, the computing device 100 may adjust the pitch, amplitude, rate, or other characteristics of synthesized speech …. The computing device 100 may output the modulated response directly using the speaker 132.”; Par 59 – “Example 6 includes the subject matter of any of Examples 1-5, and wherein to modulate the natural language response comprises to modulate a pitch, an amplitude, a rate of speech, a disfluency rate, a variability of the rate of speech, a stress of a syllable, a stress of a phoneme, or a message length of the natural language response, or a tonality at an end of the natural language response.”); and 
outputting the second response on the basis of the speech rate by synthesizing the second response to a voice signal (DELEEUW Par 43 – “For example, the computing device 100 may adjust the pitch, amplitude, rate, or other characteristics of synthesized speech …. The computing device 100 may output the modulated response directly using the speaker 132.”; Par 26 – “The output module 212 is configured to modulate the natural language response based on identified emotions of the user request. … The output module 212 modulates the natural language response using the vocal pattern database 216, in order to exhibit emotions in a manner similar to the user.”).


REGARDING CLAIM 9, DELEEUW discloses the method of claim 1, wherein the determining of the speech rate of the second response on the basis of the urgency level of the user includes: increasing the speech rate of the second response when the urgency level of the user is high (DELEEUW Par 40 – “In some embodiments, in block 326 the emotional modulation strategy 218 may be to mimic the emotional states identified in the user request. Mimicking emotions of the user request may improve communication and reduce frustration of the user. For example, when an increased level of urgency is detected in the user request, the computing device 100 may also increase the level of urgency in the response.”; Par 34 – “Urgency typically may be associated with increased pitch and increased rate of speech.”; Par 43 – “In block 332, the computing device 100 modulates the natural language response based on the determined emotional modulation strategy 218. The computing device 100 may adjust features of the natural language response based on the vocal pattern database 216. For example, the computing device 100 may adjust the pitch, amplitude, rate, or other characteristics of synthesized speech.”).


REGARDING CLAIM 10, DELEEUW discloses a computer program stored in a computer readable recording medium for executing the method of claim 1 by using a computer (DELEEUW Par 14 – “computer”).


REGARDING CLAIM 11, DELEEUW discloses an apparatus for performing voice recognition by using artificial intelligence, the apparatus comprising: 
a microphone receiving a voice command from a user (DELEEUW Par 20 – “The audio sensor 134 may be embodied as any sensor capable of capturing audio signals such as a microphone, a line input jack and associated circuitry, an analog-to-digital converter (ADC), or other type of audio sensor. The audio sensor 134 may be used by the computing device 100 to detect user requests uttered by the user, as described below.”); 
a processor (DELEEUW Figs. 1 and 2; Par 15 – “The processor 120 …”) generating an utterance by processing the voice command (DELEEUW Fig. 2 – “Request analysis module 202”; Par 23 – “The request analysis module 202 is configured to receive user requests and identify emotional features of the user requests.  … well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.). In some embodiments, those functions may be performed by sub-modules, for example by an audio analysis module 204 and/or a speech recognition module 206.”), and generating a response in association with the generated utterance (DELEEUW Fig. 2 – “Response generation module 210”; Par 25 – “The response generation module 210 is configured to generate a natural language response based on the user request.”); and 
an audio output part outputting the response (DELEEUW Fig. 1 – “Speaker 132”; Fig. 2 – “Output module 212”; Par 26 – “The output module 212 may also convey information, such as estimated certainty, by modulating the natural language response. The output module 212 modulates the natural language response using the vocal pattern database 216, in order to exhibit emotions in a manner similar to the user.”; Par 43 – “The computing device 100 may output the modulated response directly using the speaker 132.”), wherein the processor includes: 
an intention analysis module (DELEEUW Fig. 2—“Request analysis module 202”) obtaining a user's intention by analyzing the utterance (DELEEUW Par 37 – “For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the calendar update.”; Par 2 – “Increasing numbers of computer systems support spoken natural language interaction. For example, virtual personal assistants are popular artificial intelligence systems that perform tasks on a computing device in response to natural-language requests from a user. Such tasks typically include managing calendar items, contacts, and informational searches.”; Par 29 – “Referring now to FIG. 3, in use, the computing device 100 may execute a method 300 for handling spoken natural-language requests. The method 300 begins in block 302, in which the computing device 100 determines whether a user request has been received. The user request represents a natural language request spoken by the user of the computing device 100.”;Par 30 – “Of course, identifying linguistic features may require the computing device 100 to generate a textual representation of the user request by performing speech recognition.”); 
an urgency deriving module (DELEEUW Fig. 2 – “Emotion recognition module 208”) deriving an urgency level of the user on the basis of the generated utterance (DELEEUW Par 34 – “The computing device 100 may estimate any number and type of emotional states useful in estimating the emotional state of the user request. For example, in some embodiments in block 310, the computing device 100 estimates the level of urgency present in the user request. Urgency typically may be associated with increased pitch and increased rate of speech. Referring again to FIG. 4, the table 400 illustrates a sample weight vector for urgency. In the illustrative example, pitch and rate have both been assigned relatively high positive factors. Word choice, for example the presence of time-associated words and phrases such as “immediately” or “right now,” may also be an important factor in determining urgency.”) and prestored user information (DELEEUW Par 24 – “The emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. As described below, the emotion recognition module 208 may perform any suitable technique for identifying emotions based on the identified features.”; Par 27 – “In some embodiments, the training module 214 is configured to update the vocal pattern database 216 with features identified in a large number of sample requests. The sample requests may be generated by prompting the user to read a number of scripted responses both in a neutral manner and in an emotional manner.”); 
a response generation module (DELEEUW Fig. 2 – “Response generation module 210”) generating a first response in association with the user's intention (DELEEUW Fig. 3 – “Determine content of response to user request for speech generation 316”; Par 37 – “Referring back to FIG. 3, in block 316, the computing device 100 determines the content of a natural language response to the user request. In some embodiments, the response may depend on the emotions identified in the user request, and in other embodiments, the response may be independent of any emotions identified in the user request. In addition to determining the content of the natural language response, the computing device 100 may perform one or more additional functions related to such determination. For example, in some embodiments, in block 318 the computing device 100 may perform an action associated with the user request. For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the calendar update.”), obtaining main vocabularies included in the first response (DELEEUW Par 40 – “After determining the content of the response, in block 324, the computing device 100 determines an emotional modulation strategy 218 for the response. The emotional modulation strategy 218 defines rules or procedures governing modification of the natural language response based on the identified emotions of the user request.”; Par 43 – “In some embodiments, the computing device 100 may modify the word choice of the natural language response, for example by using a dictionary associated with a particular emotion. The computing device 100 may output the modulated response directly using the speaker 132.”), and generating a second response on the basis of the obtained main vocabularies and the urgency level of the user (DELEEUW Par 40 – “After determining the content of the response, in block 324, the computing device 100 determines an emotional modulation strategy 218 for the response. The emotional modulation strategy 218 defines rules or procedures governing modification of the natural language response based on the identified emotions of the user request. … For example, when an increased level of urgency is detected in the user request, the computing device 100 may also increase the level of urgency in the response.”; Par 43 – “In some embodiments, the computing device 100 may modify the word choice of the natural language response, for example by using a dictionary associated with a particular emotion. The computing device 100 may output the modulated response directly using the speaker 132.”; Par 60 – “Example 7 includes the subject matter of any of Examples 1-6, and wherein to modulate the natural language response comprises to modify a word choice of the natural language response as a function of the emotional state and the vocal pattern database.”); and 
a voice synthesis module (DELEEUW Fig. 2 – “Output module 212”) determining a speech rate of the second response on the basis of the urgency level of the user (DELEEUW Par 43 – “In block 332, the computing device 100 modulates the natural language response based on the determined emotional modulation strategy 218. The computing device 100 may adjust features of the natural language response based on the vocal pattern database 216. For example, the computing device 100 may adjust the pitch, amplitude, rate, or other characteristics of synthesized speech …. The computing device 100 may output the modulated response directly using the speaker 132.”; Par 59 – “Example 6 includes the subject matter of any of Examples 1-5, and wherein to modulate the natural language response comprises to modulate a pitch, an amplitude, a rate of speech, a disfluency rate, a variability of the rate of speech, a stress of a syllable, a stress of a phoneme, or a message length of the natural language response, or a tonality at an end of the natural language response.”), and providing a voice signal having the determined speech rate to the audio output unit by synthesizing the second response to the voice signal (DELEEUW Par 43 – “For example, the computing device 100 may adjust the pitch, amplitude, rate, or other characteristics of synthesized speech …. The computing device 100 may output the modulated response directly using the speaker 132.”; Par 26 – “The output module 212 is configured to modulate the natural language response based on identified emotions of the user request. … The output module 212 modulates the natural language response using the vocal pattern database 216, in order to exhibit emotions in a manner similar to the user.”).

Claim 19 is similar to the method of Claim 9; thus, it is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DELEEUW (US 2016/0210985 A1), and further in view of MA (US 2019/0318758 A1).

REGARDING CLAIM 2, DELEEUW discloses the method of claim 1.
DELEEUW further discloses the method/system wherein the prestored user information [includes information on a user's schedule], and the deriving of the urgency level of the user includes: calculating the urgency level of the user by using at least one of the user's intention (DELEEUW Fig. 4 – “Urgency …. Word Choice”; Par 34 – “Urgency typically may be associated with increased pitch and increased rate of speech. Referring again to FIG. 4, the table 400 illustrates a sample weight vector for urgency. In the illustrative example, pitch and rate have both been assigned relatively high positive factors. Word choice, for example the presence of time-associated words and phrases such as “immediately” or “right now,” may also be an important factor in determining urgency.”), a sound feature of the voice command (DELEEUW Fig. 4 – “Urgency …. Word Choice”; Par 34 – “Urgency typically may be associated with increased pitch and increased rate of speech. Referring again to FIG. 4, the table 400 illustrates a sample weight vector for urgency. In the illustrative example, pitch and rate have both been assigned relatively high positive factors. Word choice, for example the presence of time-associated words and phrases such as “immediately” or “right now,” may also be an important factor in determining urgency.”), and [a relation between the information on the user's schedule and current time] other factors (DELEEUW Fig. 4 – “Weights for identified features … message length …”).
DELEEUW fails to teach the [square-bracketed] limitations, and teaches the underlined features instead.  In other words, DELEEUW teaches calculating the urgency level based on a plurality of features, but does not explicitly teach the user’s schedule.

MA discloses the [square-bracketed] limitations. MA discloses a method/system for adjusting speed of providing information to a user based on a level of urgency, wherein the prestored user information [includes information on a user's schedule] (MA Fig. 3A – “Calendar Entries 324”; Par 81 – “As illustrated in FIGS. 3A-3B, the input data 320 may include a variety of information, such as user preferences 322 (e.g., previous settings associated with the user, such as a preferred target speech speed (e.g., playback speed), target speech speeds associated with different identities associated with the message audio data 15, etc.), calendar entries 324 (e.g., calendar data associated with upcoming or recent meeting information or the like), location information of a listener 326 (e.g., location data indicating current location of the second device 110 b during playback, such as GPS coordinates or the like) … ”), and the deriving of the urgency level of the user includes: calculating the urgency level of the user by using at least one of the user's intention (MA Fig. 3A – “Command Speech Data 340”; Par 83 – “As illustrated in FIG. 3A and FIG. 3C, the server(s) 120 may analyze the command audio data 13 to generate command speech data 340, which may include a variety of information such as a command speech speed 342 (e.g., detected speech speed of speech represented in the command audio data 13), speech urgency data (e.g., determined based on content of the command audio data 13), …”), a sound feature of the voice command (MA Par 83 – “As illustrated in FIG. 3A and FIG. 3C, the server(s) 120 may analyze the command audio data 13 to generate command speech data 340, which may include a variety of information such as a command speech speed 342 (e.g., detected speech speed of speech represented in the command audio data 13), speech urgency data (e.g., determined based on content of the command audio data 13),”), and [a relation between the information on the user's schedule and current time] (MA Par 34 – “In some examples, the server(s) 120 may determine the target speech speed based on an estimated urgency. For example, the server(s) 120 may determine a range of values for the target speech speed and use the estimated urgency to select from within the range of values. The server(s) 120 may determine the estimated urgency based on the input data (e.g., calendar entries, location information of listener, number of voice messages, etc.) and/or the command speech data (e.g., speech speed of request for playback of voice messages, content analysis of the request, etc.). For example, if the listener requests voice messages en route to a location (e.g., almost to work or home) and/or prior to an upcoming calendar event, the server(s) 120 may determine that the estimated urgency is high and may increase the target speech speed. ….”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of DELEEUW to include a user’s schedule for estimating a level of urgency, as taught by MA.
One of ordinary skill would have been motivated to include a user’s schedule for estimating a level of urgency, in order to provide information to a user at a right time.


REGARDING CLAIM 3, DELEEUW in view of MA discloses the method of claim 2, wherein the deriving of the urgency level of the user (DELEEUW Fig. 4 – “Urgency …. Word Choice”; Par 34 – “Urgency typically may be associated with increased pitch and increased rate of speech. Referring again to FIG. 4, the table 400 illustrates a sample weight vector for urgency. In the illustrative example, pitch and rate have both been assigned relatively high positive factors. Word choice, for example the presence of time-associated words and phrases such as “immediately” or “right now,” may also be an important factor in determining urgency.”) includes: calculating the urgency value of the user by using factors and weighting factors (DELEEUW Fig. 4 – “Weights for identified features”; Par 33 – “The computing device 100 may multiply each feature value by a weight factor included in a weight vector. The sum of the resulting products may be used as a score or index to rate whether a particular emotion is present in the user request. A different weight vector may be used for each recognizable emotion. Each weight vector may be generated by determining the factors that most accurately identify the particular emotion from a large set of sample requests such as training data or the vocal pattern database 216.”) respectively assigned to the user's intention, the sound feature of the voice command (DELEEUW Par 34 – “For example, in some embodiments in block 310, the computing device 100 estimates the level of urgency present in the user request. Urgency typically may be associated with increased pitch and increased rate of speech. Referring again to FIG. 4, the table 400 illustrates a sample weight vector for urgency. In the illustrative example, pitch and rate have both been assigned relatively high positive factors. Word choice, for example the presence of time-associated words and phrases such as “immediately” or “right now,” may also be an important factor in determining urgency.”), and [the relation between the information on the user's schedule and the current time] (MA Par 34 – “In some examples, the server(s) 120 may determine the target speech speed based on an estimated urgency. For example, the server(s) 120 may determine a range of values for the target speech speed and use the estimated urgency to select from within the range of values. The server(s) 120 may determine the estimated urgency based on the input data (e.g., calendar entries, location information of listener, number of voice messages, etc.) and/or the command speech data (e.g., speech speed of request for playback of voice messages, content analysis of the request, etc.). For example, if the listener requests voice messages en route to a location (e.g., almost to work or home) and/or prior to an upcoming calendar event, the server(s) 120 may determine that the estimated urgency is high and may increase the target speech speed. ….”).
As already shown in the rejection of Claim 2, including the user’s schedule for calculating the level of urgency, as taught by MA, is obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of DELEEUW to include a user’s schedule for estimating a level of urgency, as taught by MA.
One of ordinary skill would have been motivated to include a user’s schedule for estimating a level of urgency, in order to provide information to a user at a right time.


REGARDING CLAIM 4, DELEEUW in view of MA discloses the method of claim 2.
DELEEUW further discloses the method/system, wherein the using of the sound feature of the voice command includes: using a result obtained by comparing a prestored speech feature of a general voice command of the user and a speech feature of the voice command (DELEEUW Par 24 – “The emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216.”; Par 32 – “For example, by including identified features from numerous user requests by the same user, the average value of features in the vocal pattern database 216 may approach the typical baseline values of the particular user. Thus, emotional recognition by the computing device 100 may be improved through use.”).

Claim 12 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 13 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 14 is similar to the method of Claim 4; thus, it is rejected under the same rationale.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DELEEUW (US 2016/0210985 A1), and further in view of GUO (US 2019/0354630 A1).
REGARDING CLAIM 5, DELEEUW the method of claim 1.
DELEEUW is silent to a repeat-response type.
GUO discloses a method/system for human-machine interaction, wherein the analyzing of the generated utterance (GUO Fig. 5; Par 62 – “In 506, Q&A application 135 receives a query including a question from user 136.”) includes: determining whether the utterance corresponds to a repeat-response type or a general-response type on the basis of a number of input times of the utterance (GUO Fig. 5; Par 62 – “In 508, Q&A application 135 determines whether the question and an associated answer is found in local cache 306. If a match is found between the question included in the query and a question/answer pair in cache 306, Q&A application 135 answers the query with the matching answer and process 500 ends.”; Par 21 – “In an embodiment, a Q&A system stores the most frequently asked question/answer pairs in a local cache and dynamically refreshes the local cache when necessary if an answer is changed. For example, Q&A system may cache today's weather, a stock price at the end of the day, and/or an answer to any other frequently asked question in the local cache. Upon receiving a question from a user, the Q&A system first checks to determine whether the question matches a question in the local cache. If the question is found in the local, an associated answer stored in the local cache is provided to the user.”), and the generating of the first response includes: when the utterance corresponds to the repeat-response type, generating a prestored response in association with the utterance as the first response (GUO Fig. 5; Par 62 – “In 508, Q&A application 135 determines whether the question and an associated answer is found in local cache 306. If a match is found between the question included in the query and a question/answer pair in cache 306, Q&A application 135 answers the query with the matching answer and process 500 ends.”; Par 21 – “In an embodiment, a Q&A system stores the most frequently asked question/answer pairs in a local cache and dynamically refreshes the local cache when necessary if an answer is changed. For example, Q&A system may cache today's weather, a stock price at the end of the day, and/or an answer to any other frequently asked question in the local cache. Upon receiving a question from a user, the Q&A system first checks to determine whether the question matches a question in the local cache. If the question is found in the local, an associated answer stored in the local cache is provided to the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of DELEEUW to include caching a FAQ question/answer pair, as taught by GUO.
One of ordinary skill would have been motivated to include caching a FAQ question/answer pair, in order to provide information efficiently without a delay.

Claim 15 is similar to the method of Claim 5; thus, it is rejected under the same rationale.



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DELEEUW (US 2016/0210985 A1) in view of GUO (US 2019/0354630 A1), and further in view of VEPREK (US 2002/0128838 A1).

REGARDING CLAIM 6, DELEEUW in view of GUO discloses the method of claim 5, wherein the generating of the second response includes: when the utterance corresponds to the repeat-response type, generating the second response (GUO Par 62 – “In 508, Q&A application 135 determines whether the question and an associated answer is found in local cache 306. If a match is found between the question included in the query and a question/answer pair in cache 306, Q&A application 135 answers the query with the matching answer and process 500 ends.”) [by selecting one of a plurality of sentences having the same meaning with lengths different with each other on the basis of the urgency level of the user] (DELEEUW Par 59 – “Example 6 includes the subject matter of any of Examples 1-5, and wherein to modulate the natural language response comprises to modulate a pitch, an amplitude, a rate of speech, a disfluency rate, a variability of the rate of speech, a stress of a syllable, a stress of a phoneme, or a message length of the natural language response, or a tonality at an end of the natural language response.”).
DELEEUW in view of GUO does not explicitly teach [square-bracketed] limitations.  In other words, DELEEUW teaches modifying the length of the response, and GUO teaches storing the response.  However, DELEEUW in view of GUO does not explicitly teach selecting a sentence having the same meaning.
VEPREK discloses the [square-bracketed] limitations. VEPREK discloses a method/system for providing synthesized output to a user comprising generating the second response [by selecting one of a plurality of sentences having the same meaning with lengths different with each other on the basis of the urgency level of the user] (VEPREK Par 26 – “Parameters relating to emotion characteristics 77, such as urgency, can also be used to grasp the listener's attention. Dialect characteristics 78 can be affected by pronunciation and articulation (formants, etc.). It will further be appreciated that parameters such as redundancy, repetition and vocabulary relate to content characteristics 79. For example, adding or removing redundancy in the speech by using synonym words and phrases (such as 5 PM=five pm versus five o'clock in the afternoon). Repetition involves selectively repeating portions of the synthesized speech in order to better emphasize important content. Furthermore, allowing a limited vocabulary and limited sentence structure to reduce perplexity of the language might also increase intelligibility.”; also note that DELEEUW already teaches generating a response mimicking the urgency of the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of DELEEUW in view of GUO to include selecting a sentence having the same meaning with a different length, as taught by VEPREK.
One of ordinary skill would have been motivated to include selecting a sentence having the same meaning with a different length, in order to increase intelligibility.
Claim 16 is similar to the method of Claim 6; thus, it is rejected under the same rationale.



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DELEEUW (US 2016/0210985 A1), and further in view of SHIN (US 2017/0083281 A1).

REGARDING CLAIM 8, DELEEUW discloses the method of claim 1.
DELEEUW does not explicitly teach the determining rankings for vocabularies.
SHIN discloses a method/system for providing content based on a level of urgency,  wherein the obtaining of the main vocabularies includes: determining rankings for vocabularies included in the first response according to an importance level (SHIN Par 51 – “For example, with regard to the output amount of information, the content may be classified into detailed content that includes rich and extended information and abstract content that includes only a gist of the response corresponding to the voice input (a related example is described later herein). The detailed content and the abstract content may be classified dichotomously. However, embodiments of the present disclosure may not be limited thereto. For example, the content may be divided into several levels that range from a format (a format in which the output amount of information is the greatest), in which the content is described most precisely, to a format in which the output amount of information is the least and in which the content is described most simply. For example, the processor 120 may vary or adjust an output amount of information by extracting and reconfiguring a portion of the content that describes the content most precisely. As such, the processor 120 may adaptively generate content that has various amounts of information.”), and performing classification on the vocabularies included in the first response (SHIN Par 88 – “For example, original content corresponding to a voice input, such as “Let me know today's weather.”, may correspond to “The weather in Jul. 1, 2015 is (1) rainy after cloudy (2) The highest temperature is 28° C., and the lowest temperature is 18° C. (3), the rainfall is 10 mm (4). Prepare your umbrella when you go out. (5)” In this case, the content of a first abbreviation level may include information of (1), (2), (3), and(4) of the original content while excluding (5), and the content of a second abbreviation level may include information of (1),(2), and (4) while excluding (3) and (5). Furthermore, the content of a third abbreviation level may only include information of (1) and (2), and the content of a fourth abbreviation level (abstract content) may only include information of (2). As such, an output amount of information of content may vary or be adjusted by reconfiguring a portion of the original content that describes the content most precisely.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of DELEEUW to include ranking the vocabularies in the first response, as taught by SHIN.
One of ordinary skill would have been motivated to include ranking the vocabularies in the first response, in order to provide only a gist of the response when desired (SHIN Par 51).

Claim 18 is similar to the method of Claim 8; thus, it is rejected under the same rationale.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655